DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/03/2022 has been entered.
Response to Amendment
	The amendment filed 03/03/2022 has been entered. Claims 17-26 remain pending in the application. Applicant’s amendments to the claims have not overcome each interpretation of the rejection previously set forth in the Final Office Action mailed 12/03/2021.
Response to Arguments
Applicant's arguments filed 03/03/2022 have been fully considered and are persuasive. With respect to the amendment “wherein the central drill guide telescopically adjusts with respect to the bone anchor drill guide”, Gowda’s mounting ball does not telescopically adjust. However, a new rejection of Crawford/Gowda/Qureshi is outlined below and discloses the matter of telescopically adjusts.
Claim Objections
Claims 17-23 are objected to because of the following informalities:  
Claim 17 line 10 “a base of the drill guide fixture” should read “the base of the drill guide fixture”. Claims 18-23 are objected due to being dependent on claim 17.
Claim 20 lines 4-5 “the base of drill guide fixture” should read “the base of the drill guide fixture”
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 17-23 are rejected under 35 U.S.C. 103 as being unpatentable over Crawford et al. (US PGPub 2017/0258535) in view of Gowda et al. (US PGPub 2013/0053867), in view of Qureshi et al. (US PGPub 2010/0042111), hereinafter known as “Crawford,” “Gowda,” and “Qureshi,” respectively.
With respect to claim 17, Crawford discloses (Figure 6-8 and paragraphs 18 and 66) a surgical robotic system 600 comprising: 
a robotic actuator 604;
a drill (paragraph 92 – instrument 608 could include a drill) adapted to be attached to the robot actuator 604;
wherein the robotic actuator 604 is configured to position the drill 608; and 
a controller 610 coupled with the robotic actuator 604, wherein the controller 610 is configured to control the robotic actuator 604 (paragraph 66 – robot base 610 may be configured to be in electronic communication with robot arm 604) to move the drill 608 to the skull based on medical imaging information (paragraph 49 – tracking information to calculate the orientation and location of the surgical instrument 608) related to the skull and/or the brain (paragraph 139) and based on a planned trajectory for insertion of the medical device into the brain (paragraphs 49, 73, and 93).
Crawford is silent to a drill guide fixture; a cranial insertion fixture adapted to insert a medical device into a brain, and configured to be attached to a skull; and the drill guide fixture comprising, a central drill guide defining a central drill guide hole therethrough, wherein the central drill guide hole has a first opening at a base of the drill guide fixture and a second opening spaced apart from the base of the drill guide fixture, and a bone anchor drill guide at a base of the drill guide fixture, wherein the bone anchor drill guide defines a bone anchor drill guide hole therethrough, wherein the bone anchor drill guide hole is offset from the central drill guide hole in a direction that is perpendicular with respect to a direction of the central drill guide hole; and wherein the central drill guide telescopically adjusts with respect to the bone anchor drill guide.
However, Gowda teaches (Figures 1-4) a drill guide fixture (combination of 100/110);
a cranial insertion fixture (400, alternatively 400’) adapted to insert a medical device (biopsy probe as recited in paragraphs 38-39 and 42, alternatively element 500) into a brain (Figure 2-4 - 2-6 and 4b; paragraph 42), and configured to be attached to a skull (Paragraph 139 – robot system is configured for use in cranial operations and procedures);
the drill guide fixture 100/110 including, 
a central drill guide 110 defining a central drill guide hole 111 therethrough, wherein the central drill guide hole 111 has a first opening (see annotated figure 1c below) at a base of the drill guide fixture and a second opening (opening where 111 points to) spaced apart from the base of the drill guide fixture, and 
a bone anchor drill guide 100 at a base of the drill guide fixture, wherein the bone anchor drill guide 100 defines a bone anchor drill guide hole 104 therethrough, and wherein the bone anchor drill guide hole 104 is offset from the central drill guide hole 111 in a direction that is perpendicular with respect to a direction of the central drill guide hole 111 (See annotated figure below).

    PNG
    media_image1.png
    463
    520
    media_image1.png
    Greyscale

	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the robotic system of Crawford to include the drill guide fixture of Gowda for the purpose of further providing accurate insertion for operation of the drill. The difference between the prior art and the claimed invention is that Crawford does not teach the specifics of the drill guide fixture. Gowda teaches (see Figs. 1-4) a drill guide fixture comprising a central drill guide and a bone anchor drill guide. One of ordinary skill in the art could have combined the central drill guide and the bone anchor drill guide of Gowda onto the generic surgical robotic system of Crawford. Because Crawford discloses a drill as an instrument of the robotic system, adding in the specific features of the drill guide fixture of Gowda onto Crawford’s robotic system is a finding that one of ordinary skill in the art would have recognized that the results of the combination were predictable (MPEP 2144.06). 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the robotic system of Crawford/Gowda for the cranial insertion fixture of Gowda for the purpose of inserting a medical device in order to treat the patient.
	Crawford/Gowda are silent wherein the central drill guide telescopically adjusts with respect to the bone anchor drill guide.
	However, in the same field of endeavor, Qureshi teaches (Figures 1-10) wherein the central drill guide 11/26 telescopically adjusts (paragraphs 51-54 – telescopically adjusting via telescoping legs 14) with respect to the bone anchor drill guide 12.
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the surgical robotic system of Crawford/Gowda to include the telescoping legs of Qureshi for the purpose of allowing for any trajectory with respect to a target area by maneuvering the guide without having to move the position of the feet and allowing the surgeon to directly visualize the surgical site (paragraph 74 of Qureshi). The telescoping legs of Qureshi would extend from the legs of Gowda’s bone anchor drill guide, providing the mounting ball of Gowda at adjustable, telescoping heights.
With regards to claim 18, Gowda further discloses wherein the drill guide fixture further comprises a rotational coupling (paragraph 31) between the central drill guide 110 and the bone anchor drill guide 100 so that the bone anchor drill guide is rotatable relative to the central drill guide.
With regards to claim 19, Gowda further discloses wherein the bone anchor drill guide hole 104 is a first drill hole (where 104 points to in Figure 1), and wherein the bone anchor drill guide 100 comprises a second drill guide hole (where screw 103 extends out of from hole 104) spaced apart from the first drill guide hole.
With regards to claim 20, Gowda further discloses wherein the central drill guide hole 111 is cylindrical, wherein the bone anchor drill guide hole 104 is cylindrical, wherein an axis of rotation of the bone anchor drill guide 100 is parallel with respect to an axial direction of the central drill guide hole 111, and wherein a first opening (where 104 points to in Figure 1) of the bone anchor drill guide hole 104 adjacent the base of drill guide fixture is closer to the central drill guide hole 111 than a second opening (where screw 103 extends out of from hole 104) of the bone anchor drill guide hole 103 spaced apart from the base of the drill guide fixture (paragraph 31 states that mounting ball 110 may rotate in the track 108 such that the guide channel 111 may be aligned at the appropriate angle. If the guide channel 111 is angled instead of being aimed centrally down (like in Figure 1c), it would be apparent that the first hole and second hole of the bone anchor drill guide hole would each have a different distance to the angled central drill guide hole).
With regards to claim 21, Gowda further discloses wherein the bone anchor drill guide hole 104 is non-parallel with respect to the central drill guide hole 111 (bone anchor drill guide hole 104 is seen slanting upwards along the mounting arm 102 in Figure 1, therefore is non-parallel to the central drill guide hole 111).  
With regards to claim 22, Gowda further discloses wherein a width of the central drill guide hole 111 is greater than a width of the bone anchor drill guide hole 104 (see Fig 4a where insertable end 405 goes through 111, and the screws 103 that enter 104 are smaller than 405 in width).  
With regards to claim 23, Crawford discloses a connector configured to provide a detachable coupling with the robotic actuator 604 (paragraph 42 – “coupled” can be used broadly and encompass both direct and indirect mounting, connections, supports and couplings; paragraph 46 – end-effector 112 may be coupled to the robot arm; therefore Crawford’s connector is configured to detachably couple a robotic actuator).
Claim 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Crawford/Gowda in view of Franklin et al. (US Patent 6,327,491), hereinafter known as “Franklin,” in view of Qureshi. 
With regards to claim 24, Crawford discloses (Figures 6-8 and paragraphs 18 and 66) a surgical robotic system 600 comprising:
a robotic actuator 604;
a drill (paragraph 92 – instrument 608 could include a drill) adapted to be attached to the robot actuator 604;
a controller 610 coupled with the robotic actuator 604 and adapted to control the robotic actuator 604 to position the drill 608 to the skull (paragraph 139 – cranial operation) based on a planned trajectory for insertion of the electrode into the brain (paragraph 49 – tracking information to calculate the orientation and location of the surgical instrument 608; paragraph 66 – robot base 610 may be configured to be in electronic communication with robot arm 604; paragraphs 73 and 93).
Crawford is silent to a drill guide fixture; a temporary cranial insertion fixture configured to guide an electrode into a brain, the temporary cranial insertion fixture having an electrode guide tube; the drill guide fixture comprising, a central drill guide defining a central drill guide hole therethrough, and a bone anchor drill guide disposed around the central drill guide, wherein the bone anchor drill guide defines a plurality of bone anchor drill guide holes which are laterally offset from the central drill guide hole, the bone anchor drill guide holes providing a guide for drilling pilot holes that correspond to the fastener holes of the temporary cranial insertion fixture; and wherein the central drill guide telescopically adjusts with respect to the bone anchor drill guide.
However, Gowda teaches (Figures 1-4) a drill guide fixture (combination of 100/110);
a temporary cranial insertion fixture 400’ configured to guide an electrode into a brain (paragraphs 38-39, 42), the temporary cranial insertion 400’ fixture having an electrode guide tube 500;  
a drill guide fixture 100/110 including, 
a central drill guide 110 defining a central drill guide hole 111 therethrough, 
a bone anchor drill guide 100 disposed around the central drill guide 110, wherein the bone anchor drill guide 100 defines a plurality of drill anchor drill guide holes 104 which are laterally offset from the central drill guide hole 111, the bone anchor drill guide holes 104 providing a guide for drilling pilot holes (see holes made by 104 in Figure 1c),
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the robotic system of Crawford to include the drill guide fixture of Gowda for the purpose of further providing accurate insertion for operation of the drill. The difference between the prior art and the claimed invention is that Crawford does not teach the specifics of the drill guide fixture. Gowda teaches (see Figs. 1-4) a drill guide fixture comprising a central drill guide and a bone anchor drill guide. One of ordinary skill in the art could have combined the central drill guide and the bone anchor drill guide of Gowda onto the generic surgical robotic system of Crawford. Because Crawford discloses a drill as an instrument of the robotic system, adding in the specific features of the drill guide fixture of Gowda onto Crawford’s robotic system is a finding that one of ordinary skill in the art would have recognized that the results of the combination were predictable (MPEP 2144.06). 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the robotic system of Crawford/Gowda for the cranial insertion fixture of Gowda for the purpose of inserting a medical device in order to treat the patient.
	Crawford/Gowda are silent to the cranial insertion fixture including a base attached to the electrode guide tube to provide a plurality of spaced apart fastener holes, the fastener holes corresponding to the pilot holes from the bone anchor drill guide.
	However, Franklin teaches (Figures 4 and 6) the cranial insertion fixture 400 including a base 450 attached to the electrode guide tube 620 to provide a plurality of spaced apart fastener holes 430. The resulting combination would allow the fastener holes 430 of Franklin to correspond to the pilot holes from the bone anchor drill guide of Gowda (three fastener holes of Franklin, also three pilot holes of Gowda).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the cranial insertion fixture of Crawford/Gowda for the cranial insertion fixture of Franklin. The difference between the prior art and the claimed invention is that Crawford/Gowda does not teach the base attached to the electrode guide tube to provide a plurality of spaced apart fastener holes, the fastener holes corresponding to the pilot holes from the bone anchor drill guide. Franklin teaches (see Figs. 4 and 6) a cranial insertion fixture comprising a base attached to the electrode guide tube to provide a plurality of spaced apart fastener holes, the fastener holes corresponding to the pilot holes from the bone anchor drill guide (see rejection above). Accordingly, the prior art references teach that it is known that the cranial insertion fixture of Gowda and the cranial insertion fixture of Franklin are elements that are functional equivalents for providing a medical instrument through the middle opening. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have substituted the cranial insertion fixture of Franklin for the cranial insertion fixture of Gowda because both elements were known equivalents and would have resulted in the predictable results of providing a medical instrument for treatment into the cranium. (See MPEP 2143). 
	Crawford/Gowda/Franklin are silent wherein the central drill guide telescopically adjusts with respect to the bone anchor drill guide.
	However, in the same field of endeavor, Qureshi teaches (Figures 1-10) wherein the central drill guide 11/26 telescopically adjusts (paragraphs 51-54 – telescopically adjusting via telescoping legs 14) with respect to the bone anchor drill guide 12.
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the surgical robotic system of Crawford/Gowda/Franklin to include the telescoping legs of Qureshi for the purpose of allowing for any trajectory with respect to a target area by maneuvering the guide without having to move the position of the feet and allowing the surgeon to directly visualize the surgical site (paragraph 74 of Qureshi). The telescoping legs of Qureshi would extend from the legs of Gowda’s bone anchor drill guide, providing the mounting ball of Gowda at adjustable, telescoping heights.
With regards to claim 25, Gowda further discloses a rotational coupling (paragraph 31) between the central drill guide 110 and the bone anchor drill guide 100 so as to allow the bone anchor drill guide rotate relative to the central drill guide.  
With regards to claim 26, Gowda further discloses a lock 112 (paragraph 31 – securing screw to lock mounting ball 110) adapted to lock the circumferential orientation of the bone anchor drill guide relative to the central drill guide so as to prevent rotation of the bone anchor drill guide.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED S ADAM whose telephone number is (571)272-8981. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571-272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MOHAMMED S ADAM/Examiner, Art Unit 3771                                                                                                                                                                                                        04/25/2022

/KATHERINE M SHI/Primary Examiner, Art Unit 3771